Citation Nr: 1736090	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include arthritis. 

2.  Entitlement to service connection for a disability manifested by numbness and tingling of the shoulders and upper extremities, including as secondary to a cervical spine disorder. 

3.  Entitlement to an initial rating higher than 30 percent prior to May 12, 2014, and higher than 50 percent as of that date, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION


The Veteran served on active duty from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Board remanded this case in August 2013 for further development. 


FINDINGS OF FACT

1.  The Veteran's disability of the cervical spine, including arthritis, did not manifest within a year of separation from active service, and is not linked to disease or injury incurred or aggravated in active service. 

2.  A disability manifested by numbness and tingling of the shoulders and upper extremities cannot as a matter of law be awarded service connection as secondary to disability of the cervical spine, did not manifest within one year of separation from active service, and is not otherwise linked to disease or injury incurred or aggravated in active service. 

3.  Prior to May 12, 2014, the Veteran's PTSD symptoms did not cause reduced reliability and productivity or more severe occupational and social impairment. 

4.  As of May 12, 2014, the Veteran's PTSD has not been manifested by symptoms resulting in deficiencies in most areas, and has not caused total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include arthritis, are not satisfied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a disability manifested by numbness and tingling of the shoulders and upper extremities are not satisfied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for an initial rating higher than 30 percent prior to May 12, 2014, and higher than 50 percent as of that date, for PTSD, have not been satisfied or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis and organic disease of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis and organic disease of the nervous system if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


A. Cervical Spine Disability 

The evidence shows that the Veteran has spondylosis of the cervical spine with central disc protrusion and central and bilateral foraminal stenosis at multiple levels.  See January 2010 private x-ray study; March 2010 private magnetic resonance imaging (MRI) study.  An August 2010 VA x-ray study showed diffuse degenerative changes possibly consistent with age; there was no evidence of fracture or instability.  

The Veteran states that while serving in Vietnam under combat conditions, the helicopter he was in crashed and he was thrown out and landed on his head and neck.  See September 2011 VA Form 9.  He states that he did not know he injured his neck at the time, but that based on x-ray studies it was clear that he sustained a compression fracture.  An August 2010 VA examination report reflects that the Veteran stated that he was involved in several incidents of being forced backward and landing on his neck and shoulders while avoiding hostile fire in combat. 
The Board accepts these statements as credible based on the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2017).  

The preponderance of the evidence shows that the Veteran did not injure his neck in the helicopter crash, and did not have cervical spine symptoms for many years following service separation.  Specifically, the Veteran does not state that he had neck pain at the time of the crash or during service.  The service treatment records show that the Veteran was treated for a number of conditions while in Vietnam, including a toenail condition, an eye condition, and back pain in the kidney area, with no mention of neck or cervical spine symptoms.  The September 1969 separation examination reflects a normal clinical evaluation of the spine, neck, and upper extremities.  Moreover, in an August 2009 private treatment record, the Veteran reported soreness around the back of his neck that had been present for over a month.  A March 2010 private treatment record reflects that the Veteran had neck pain for several years, but could not recall any particular event from which the pain originated.  According to this record, he stated that he was involved in a helicopter crash in Vietnam many years earlier, and wondered whether it might have led to his current symptoms.  The Board notes that he did not state that his symptoms began at that time or that he injured his neck at the time.  Taken together, the above evidence weighs against a neck injury or cervical spine symptoms until many years following service separation.  The August 2009 VA treatment record indicates that it first manifested around 2009, based on the Veteran's statement at the time that it had been present for a month. 

Conversely, in light of the above, there is insufficient evidence to establish in-service injury to the cervical spine.  See 38 C.F.R. § 3.102 (providing that there must be positive evidence in order for reasonable doubt to be resolved in favor of the claim). 

According to the August 2010 VA examination report, the Veteran told the examiner that he experienced neck and back pain dating to the injury sustained in the helicopter crash in Vietnam.  As this statement was made solely in the context of supporting a claim for benefits, and directly conflicts with the evidence reviewed above, including statements he made to private doctors for purposes of treatment, the Board does not find it credible.  It therefore lacks probative value.  

In the May 2014 VA examination report, the examiner opined that the Veteran's cervical spine pathology was less likely than not related to an in-service disease, injury, or event.  The examiner explained that there was no evidence suggesting that the Veteran's service had an effect on his current neck condition, noting that the private treatment records clearly show that the Veteran's neck complaints started around 2009.  

In a November 2015 addendum, the VA examiner further explained that although the Veteran's degenerative disc disease of the cervical spine could have been caused by the reported falls in service, it was more likely related to his age given the presentation in the x-ray studies. 

The VA examiner's opinions provided in the May 2014 VA examination report and November 2015 addendum have a lot of probative value, as they represent the informed conclusion of a medical professional based on review of the Veteran's medical history, and are supported by specific explanations that are consistent with the credible evidence of record showing that no cervical spine symptoms manifested until years after service separation.  They are also consistent with the August 2010 VA x-ray study showing degenerative changes interpreted as being possibly consistent with age.  In essence, the VA examiner did not find sufficient evidence or information to link the Veteran's cervical spine pathology to the in-service impacts reported by the Veteran, and found that it was more likely due to age-related changes given the late onset of symptoms and the findings in diagnostic imaging studies. 

These opinions carry more weight than the Veteran's statements in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In this regard, the Veteran is not shown to have a medical background or expertise, and thus is considered a lay person in the field of medicine.  By contrast, the VA examiner is a neutral medical professional, and the examiner's opinion is supported by an explanation that is based on and consistent with the Veteran's medical history as discussed above.  

The Veteran's September 2011 statement asserting that x-rays showed a compression fracture of the cervical spine is not consistent with the x-ray reports discussed above, which did not show findings interpreted as indicative of a previous fracture.  The interpretations of these x-rays by competent medical professionals carry more weight than the Veteran's lay statement on this issue.  He has not submitted or identified any other diagnostic imaging study showing a fracture of the cervical spine.  

Accordingly, in light of the VA examiner's opinion, the preponderance of the evidence weighs against a link or nexus between the Veteran's current cervical spine disability and the in-service events reported by the Veteran.  Consequently, direct service connection is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Because the preponderance of the evidence shows that cervical spine symptoms did not manifest until many years after service separation, and as there is no other evidence of cervical spine pathology for more than a year after separation, service connection may not be established based on chronicity or continuity of symptoms, or on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307. 

Since the preponderance of the evidence weighs against the claim, the benefit-of-the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision on this matter. 


B. Numbness and Tingling of the Shoulders and Upper Extremities 

The Veteran claims service connection for numbness and tingling of the shoulders and upper extremities as secondary to his cervical spine disability.  See April 2010 VA Form 21-4138.  Because service connection for disability of the cervical spine has not been established, service connection for numbness and tingling of the shoulders and upper extremities may not be awarded as a matter of law.  See 38 C.F.R. § 3.310.  

Service connection is also not established on a direct basis.  According to the August 2010 VA examination report, the Veteran stated that he had burning and tingling of the bilateral shoulders and arms down to the fingertips since just after separation from active service, which slowly progressed over the years.  This statement is in conflict with a January 2010 private treatment record, which reflects that with respect to the Veteran's worsening neck pain and report of feeling stiff and sore along the trapezius muscles, he denied any numbness and tingling or radiation of pain.  He only reported paresthesias if he slept on his arm or curled his bicep for any length of time.  Moreover, an August 2009 private treatment record reflects that the Veteran only reported a month-long history of neck pain, with no mention of the shoulders and arms.  In general, apart from at the August 2010 VA examination, the Veteran has not stated that his shoulder and upper extremity symptoms have been present since shortly after separation.  The reported medical history reflected in the January 2010 and August 2009 private treatment records is more reliable than the statements made by the Veteran at the August 2010 VA examination in the context of supporting a claim for benefits.  Accordingly, the Board does not find it credible that the Veteran had symptoms such as burning and tingling involving the shoulders and arms since shortly after service separation.  Rather, the evidence shows that it did not begin until around 2010.  

In short, because the Veteran's bilateral shoulder and arm symptoms did not manifest until years after service separation, and because the Board does not find it credible that the Veteran sustained injury to the neck during service-for the reasons discussed above regarding the claim for a cervical spine disability-the preponderance of the evidence weighs against a nexus to service.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  For the same reason, service connection may not be established based on chronicity or continuity, or for organic disease of the nervous system that that manifests within one year of service separation.  See 38 C.F.R. §§ 3.303(b), 3.307.  The Board also notes, and in the alternative, that the August 2010 VA examiner diagnosed burning and tingling of the bilateral shoulders to the fingertips due to degenerative changes of the cervical spine.  To the extent the Veteran's symptoms of the shoulders and arms are manifestations of his cervical spine pathology, service connection is precluded, as the Veteran's cervical spine pathology is not service connected. 

The May 2014 VA examiner found no objective signs of radiculopathy or discrete pathology of the shoulders and arms apart from carpal tunnel syndrome.  See May 2014 VA Examination Report and November 2015 Opinion.  In the November 2015 opinion, the examiner stated that there was no evidence of radiculopathy, numbness, or tingling in the shoulders during the May 2014 VA examination.  A review of the Veteran's records over the past year and a half also did not show radiculopathy, according to the examiner.  Service connection may not be established for symptoms alone, absent underlying pathology or diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In any event, regardless of whether objective signs or diagnosis associated with the Veteran's symptoms can be identified, the preponderance of the evidence weighs against service connection on a direct basis, and service connection may not be established as secondary to disability of the cervical spine as a matter of law, for the reasons discussed above.  

Because the preponderance of the evidence weighs against the claim, or because it cannot be granted as a matter of law with respect to secondary service connection, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Sabonis v. West, 6 Vet. App. 426, 430 (1994).


II. Increased Rating

A. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's PTSD has been assigned a 30 percent rating prior to May 12, 2014, and a 50 percent rating as of that date, under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires:
 
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has amended certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Accordingly, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders with reference to the DSM-IV, VA considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

B. Analysis

The preponderance of the evidence shows that the criteria for a rating higher than 30 percent for PTSD prior to May 12, 2014, and to a rating higher than 50 percent as of that date, are not satisfied or more nearly approximated.  

For the period prior to May 12, 2014, the evidence shows that the Veteran's PTSD symptoms did not cause the occupational and social impairment corresponding to a rating higher than 30 percent.  Specifically, in the August 2010 VA examination report, the examiner found that the Veteran had mild and transient PTSD symptoms that decreased work efficiency and ability to work only during periods of significant stress, which is the level of functional impairment corresponding to a 10 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  In this regard, the examiner explained that the Veteran did not describe any recent or past significant impact of his PTSD symptoms on his work functioning.  He was able to maintain fairly good relationships with his family members, and did not describe any gross deficits in leisure and recreational pursuits.  The examiner assigned a GAF score of 60, indicating moderate symptoms or functional impairment bordering on mild.  See DSM-IV.

The August 2010 VA examination report shows that the Veteran's PTSD did not more nearly approximate the functional impairment associated with a 50 percent rating or higher.  The GAF score of 60 does not support a higher rating, especially in light of the VA examiner's discussion.  The evidence does not otherwise show a more severe degree of occupational or social impairment prior to May 12, 2014.  Accordingly, the criteria for a rating higher than 30 percent prior to May 12, 2014 are not more nearly approximated. 

For the period from May 12, 2014 forward, the evidence shows that the Veteran's PSTD has not caused deficiencies in most areas as contemplated by the criteria for a 70 percent rating.  In the May 2014 VA examination report, the examiner found that the Veteran's PTSD caused occupational and social impairment with a decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This level of occupational and social impairment corresponds to a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  The examiner noted that the Veteran reported maintaining good relationships with his son and daughter.  He described his marriage as "good," although it had its "ups and downs."  He retired two years earlier after injuring himself on the job, and had not worked since then.  He reported that his career had been successful, and denied problems performing at work or getting along with co-workers.  The Veteran stated that he was not as interested in the hobbies he used to enjoy.  He still went 4-wheeling, and spent time with a few close friends, socializing with them about one or two times per month.  He enjoyed yardwork, shopping for antiques, going out for coffee, and 4-wheeling with his wife.  The examiner assigned a GAF score of 51 in a July 2014 addendum, indicating moderate symptoms.  See DSM-IV. 

In September 2014, the Veteran was first seen at VA for psychiatric treatment.  This record reflects that the Veteran reported some thoughts of suicidality.  He stated that he started having suicidal thoughts ten to fifteen years after leaving Vietnam, and that they had recently increased to a frequency of once per week.  He stated that he had no plan to act on such thoughts, as it would not align with his religious beliefs.  The Veteran reported being very active during the summer season, working in the yard, working on projects, going 4-wheeling, boating, and jet skiing.  He stated that he kept pretty busy.  However, he struggled during the winter months, when he felt more depressed and melancholy due to inactivity.  He avoided crowds because they reminded him of a situation when he was trapped in an area in Vietnam.  He stated in this regard that he felt constricted.  He reported having good relationships with his wife, children, and grandchildren.  He did engage in some social activities, but some had been "waning" lately, such as group breakfasts with his friends.  On mental status examination, no abnormalities were noted.  His speech was of normal rate and rhythm, his thoughts and thought process were normal and logical, his insight and judgment were good, and he was oriented in all three spheres. 

An October 2015 initial psychiatric assessment by a VA psychiatrist reflects that the Veteran reported that his mood was anxious or down more often than not, and that he had mood swings frequently during the day due to low frustration tolerance.  In this regard, he would get easily annoyed, irritated, impatient, and intolerant of others.  His motivation was down and it was hard to get started on tasks.  He found himself procrastinating more, and not enjoying things as much as he did before.  He felt detached from his family and friends, and preferred to be alone.  He denied suicidal ideation.  On mental status examination, the Veteran's speech was normal, and no abnormalities were noted with regard to thought form or content.  His memory was intact, and his insight and judgment were adequate.  

The October 2015 VA psychiatrist stated that he reviewed the May 2014 VA examination report and July 2014 addendum, and found that the VA examiner was incorrect about the Veteran's ability to perform at work.  The psychiatrist explained that the Veteran had problems in sustaining social relationships, was intolerant of public gatherings, and had negative anxiety provoking ruminations, flashbacks, and nightmares that had escalated since retirement.  With his health problems he would not be able to return to the work environment, according to the psychiatrist.  In this regard, the psychiatrist stated that his activity would exacerbate body aches and pains.  The Veteran was "phobic" of PTSD triggers and of related panic attacks.  Depression secondary to chronic anxiety further diminished his productivity and quality of life.  

A December 2015 VA treatment record reflects a GAF score of 50, indicating serious symptoms or functional impairment bordering on moderate.  See DSM-IV.

A February 2016 VA treatment record reflects that the Veteran reported being more stable and less moody.  He would still get irritable, but it was not as "intense."  He and his spouse had recently booked a cruise vacation in Alaska.  Mental status examination findings were the same as those recorded in the October 2015 VA treatment record, with the exception of mood, which was described as variable depression and intermittent anxiety.  A GAF score of 55 was assigned, indicating moderate symptoms.  See DSM-IV. 

Since May 12, 2014, the evidence does not show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms.  The Veteran's family relations, judgment, and thinking have consistently been characterized as normal or adequate.  His reported suicidal ideation in the May 2014 VA examination report and September 2014 VA treatment record is not show to have affected his functioning or resulted in deficiencies in most areas.  Thus, although it is a symptom associated with a 70 percent rating, it does not result in the occupational and social impairment required to assign that rating.  See Vazquez-Claudio, 713 F.3d at 118; 38 C.F.R. § 4.130, DC 9411.  

The October 2015 VA psychiatrist's assessment of occupational functioning does not support a rating higher than 50 percent.  The psychiatrist stated that the Veteran's difficulties sustaining social relationships, intolerance of public gatherings, ruminations, flashbacks, and nightmares had all escalated since his retirement.  The fact that the Veteran's PTSD symptoms cause occupational impairment is not in question.  The psychiatrist did not state that it resulted in deficiencies in most areas, including judgment, thinking, and family relations.  In fact, the psychiatrist found that judgment and thinking were adequate.  Moreover, the psychiatrist stated that the Veteran would not be able to return to work due to physical problems.  The Veteran's physical condition is not relevant to assessing the impact of his PTSD on occupational functioning.  Accordingly, the October 2015 VA psychiatrist's assessment of occupational functioning does not support a 70 percent rating or higher.  

In general, the evidence shows that the Veteran's routine behavior, self-care, and conversation have been normal.  His depressed mood, anxiety, chronic sleep impairment, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are all contemplated by 50-percent and 30-percent evaluations under the General Rating Formula.  See 38 C.F.R. § 4.130, DC 9411.  Apart from suicidal ideation (which is discussed above), the evidence does not show symptoms equivalent in severity to the symptoms associated with a 70 percent rating, or does not show deficiencies in most areas as a result of such symptoms.  Both factors must be present in order to satisfy or more nearly approximate the criteria for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 118; 38 C.F.R. § 4.130, DC 9411.  Accordingly, the May 2014 VA examination report and the September 2014 and October 2015 VA treatment records discussed above are not sufficient to establish that the criteria for a rating higher than 50 percent are satisfied or more nearly approximated.  As already noted, the fact that the Veteran has social impairment and avoidance, nightmares, and other PTSD symptoms that affect occupational functioning is contemplated by the criteria for a 50 percent evaluation or lower, and does not in itself establish that a higher rating is warranted.  See 38 C.F.R. § 4.130, DC 9411.  The normal mental status examination findings with regard to speech, judgment, insight, and thinking, tend to weigh against a rating of 70 percent or higher.  

The GAF scores of 50 and 55 assigned in December 2015 and February 2016, respectively, are not sufficient to show that the criteria for a rating higher than 50 percent are more nearly approximated.  When considered in the context of the record and the discussions of the treating clinicians who rendered these scores, they do not support a rating higher than 50 percent, for the reasons explained above regarding the findings in the VA treatment records with respect to the Veteran's symptoms and functional impairment.  The preponderance of the evidence otherwise weighs against higher ratings, as explained above. 

The evidence dated after October 2015 weighs against assignment of a rating higher than 50 percent.  In this regard, the February 2016 VA treatment record, which is dated about four months after the October 2015 VA psychiatric assessment, shows improved symptoms. 

In sum, for the reasons discussed above, the preponderance of the evidence shows that the criteria for a 70 percent rating for PTSD are not satisfied or more nearly approximated as of May 12, 2014.  

Because the evidence does not show total occupational and social impairment due to PTSD, the criteria for a 100 percent rating are not satisfied.  See 38 C.F.R. § 4.130, DC 9411. 

Although there have been fluctuations in the severity of the Veteran's PTSD symptoms during the period under review, the evidence does not show that the criteria for ratings higher than those already assigned have been satisfied or more nearly approximated at any other point during the pendency of this claim.  Accordingly, further staging is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In finding that higher ratings are not warranted, the Board in no way wishes to minimize or discount the Veteran's PTSD symptoms and their effects on him, as described in the record.  The Board must focus on the applicable regulatory framework, and its decision is based solely on whether the rating criteria for a given evaluation are satisfied, as defined by VA law.  The Board regrets that it cannot render a more favorable determination in this matter. 

Because the preponderance of the evidence weighs against an initial rating higher than 30 percent prior to May 12, 2014, and higher than 50 percent as of that date, for PTSD, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disorder, to include arthritis, is denied. 

Service connection for a disability manifested by numbness and tingling of the shoulders and upper extremities, including as secondary to a cervical spine disorder, is denied. 

An initial rating higher than 30 percent prior to May 12, 2014, and higher than 50 percent as of that date, for posttraumatic stress disorder is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


